Citation Nr: 1423026	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 percent for lumbar spine degenerative arthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served honorably in the United States Army from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Finally, a claim for TDIU has been inferred based on the allegations of increased disability and evidence of unemployability reflected in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran filed a claim for TDIU in October 2012, which was denied in a July 2013 rating decision.  While the Veteran did not file a Notice of Disagreement with respect to that decision and thus did not receive a Supplemental Statement of the Case informing him of the laws and regulations pertinent to an appeal for a TDIU, he was provided such in the July 2013 rating decision.  Thus in the interest providing an expeditious decision and in the absence of prejudice to the Veteran in light of no new evidence being submitted since the July 2013 denial, the issue of TDIU is properly before the Board.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected lumbar spine degenerative arthritis has not been manifested by unfavorable ankylosis, incapacitating episodes lasting at least six weeks, or neurological deficits.

2.  The Veteran is service-connected for one disability which is 40 percent disabling, and the Veteran is not precluded from obtaining or maintaining gainful employment mostly sedentary in nature and of a light demand level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's lumbar spine degenerative arthritis have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated April 2010 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) disability records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in May 2010 and February 2013.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The 2010 examination report discussed the impact of the disability on the Veteran's daily living, and the 2013 report discussed the impact of the disability on the Veteran's regular occupation.

In its April 2014 VA Form 646, the Veteran's representative argued that the February 2013 VA examination was inadequate because the examiner failed to address any resulting functional loss from the Veteran's complaints of flare-ups.  However, the Board notes that the examiner attempted to conduct range of motion measurements after repetitive use testing, but was unable to do so due to the Veteran's fatigue.  Nevertheless, the examiner indicated that the Veteran's functional loss and additional limitation in range of motion included less movement than normal and pain on movement.  Thus, the examiner did in fact consider the functional loss resulting from the Veteran's reported flare-ups.  Therefore, the Board concludes the 2013 VA examination report in this case is adequate for adjudicating the appeal. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2013), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2013).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, General Rating Formula, Note (6) (2013).  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The record does not show the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician.  Therefore, Diagnostic Code 5243 is inapplicable in the present case.

Analysis

After a full review of the record, the Board concludes that an evaluation in excess of 40 percent for the service-connected lumbar spine degenerative arthritis is not warranted for any period from one year prior to when the claim was received in April 2010 to the present.

The Veteran was afforded a VA examination in May 2010.  The Veteran reported a history of paresthesia, fatigue, decreased motion, stiffness, weakness, pain, erectile dysfunction and falls.  He denied urinary issues, fecal incontinence, obstipation, numbness, leg and foot weakness, and unsteadiness.  He described the pain as a constant ache of moderate severity that occurred on a daily basis and radiated to his hips and lower extremities.  The Veteran reported that he had constantly worn a back brace, and experienced a fall from which he was unable to get up.  He denied experiencing flare-ups.  The Veteran also denied being hospitalized or having surgeries for his spine, and denied incapacitating episodes.

Upon physical examination, the examiner noted that with respect to the Veteran's posture, his pelvis tilted left, his head position was normal, and his posture was symmetrical in appearance.  His gait was antalgic, with poor propulsion.  The examiner reported there was no spinal ankylosis, gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The examiner observed that spasms, atrophy, tenderness, and weakness were not present in the thoracic sacrospinalis, but noted the presence of guarding and pain with motion.  The Veteran's detailed motor examination yielded wholly normal results, as did the detailed sensory examination of the lower extremities and the detailed reflex examination.  Range of motion testing revealed forward flexion to 60 degrees, extension to 10 degrees, left lateral flexion and rotation to 20 degrees, and right lateral flexion and rotation to 20 degrees, with the same results noted upon three testing repetitions.  The examiner noted the presence of pain on active range of motion.

The examiner considered the DeLuca factors, noting that joint function of the spine was found to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  DeLuca, 8 Vet. App. at 207-08.  The examiner also noted that the Veteran's spine disability affected his usual occupational activities in the form of decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, pain, and decreased strength in the lower extremity.  The examiner reported that the Veteran's disability prevented him from playing sports, severely limited his ability to exercise, moderately affected his ability to complete chores, mildly limited his shopping, recreation, and travel, and had no effect on his feeding, bathing, dressing, toileting, and grooming.

VA medical records from August 25, 2012 indicate the Veteran was hospitalized for three days for "acute on chronic lower back pain"; he reported that his back froze up.  The Veteran described an intense progressive flare up of his lower back over the prior three to four days; he added that he felt fine when resting comfortably but when he attempted to twist or move his pain flared to a debilitating degree.  He denied radicular symptoms, numbness, weakness, tingling in his lower extremities, or loss of bowel or bladder function.  He was prescribed cyclobenzaprine, hydrocodone, and Tylenol.  An August 30, 2012 medical record indicated the Veteran displayed no neurologic compromise or symptoms.

The Veteran was afforded a VA examination in February 2013.  The Veteran reported that his back hurt all the time, and that sometimes it was much worse; he indicated he fell nine times in 2012 because of his back.  He also said he experienced back pain flare-ups.  The Veteran also reported regularly using a walking cane for stability, but no other assistive devices.

Upon physical examination, the examiner noted the Veteran did not have localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine, nor was guarding or muscle spasms observed.  Muscle strength testing revealed active movement against some resistance for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension; muscle atrophy was not found.  Reflex examination showed hypoactive reflexes for his knees and ankles.  Sensory examination indicated decreased sensation for upper anterior thigh, thigh and knee, lower leg and ankle, and foot and toes.

Range of motion testing revealed forward flexion to 60 degrees (with pain beginning at 60), extension to 20 degrees (with pain beginning at 20), left lateral flexion and rotation to 20 degrees (with pain beginning at 20), and right lateral flexion and rotation to 20 degrees (with pain beginning at 20).  The examiner noted the Veteran was unable to complete repetitive testing due to fatigue.  The Veteran tested negative for Straight Leg Raising, and the examiner observed no signs of radiculopathy or any other signs of neurologic abnormalities.  IVDS was not found.

The examiner considered the DeLuca factors, noting that joint function of the spine was found to be additionally limited by less movement than normal and pain on movement after repetitive use.  DeLuca, 8 Vet. App. at 207-08.  The examiner noted that the Veteran's spine disability did not affect his ability to work.  The examiner further noted that the Veteran's spine disability appeared stable, and that his decreased range of motion was secondary to the Veteran's obesity.

In an April 2013 addendum opinion, the February 2013 examiner explained that given the results of the Straight Leg Raising tests and the symmetry of the Veteran's decreased reflexes, muscle strength, and sensation in the bilateral lower extremities, it was less likely than not that the decreased reflexes, muscle strength, and sensation were due to the Veteran's spine disability and more likely due to other comorbid conditions that the Veteran had, including diabetes mellitus type II, cirrhosis of the liver, chronic obstructive pulmonary disease, obesity, and thrombocytopenia.

Based on a review of all of the evidence, the Board finds that an evaluation in excess of 40 percent is not warranted.  As stated above, the higher, 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  As the Veteran has consistently demonstrated the ability to flex, bend, laterally flex, and rotate his thoracolumbar spine, there is no showing of ankylosis, which occurs when a joint is fixed in place.

The Board considered the lay statements and reported symptomatology regarding the Veteran's service-connected lumbar spine degenerative arthritis.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while these lay statements were considered, the Board finds the clinical medical evidence of record to be of far greater probative value as the Veteran has consistently been shown not to have ankylosis of the thoracolumbar spine.

The Board acknowledges that the May 2010 VA examination indicated the Veteran experienced pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and the February 2013 VA examination report showed pain on motion and reduced range of motion upon repetitive use.  However, an evaluation in excess of the currently assigned 40 percent rating is not warranted in this case, even when considering the DeLuca factors, as the service-connected lumbar spine degenerative arthritis did not result in ankylosis.

The preponderance of the evidence is also against assigning a schedular rating higher than 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes.  Neither VA examination report indicated that the Veteran has been diagnosed with IVDS, and in fact, the most recent examination in February 2013 specifically negated such a diagnosis.  Although there is evidence of a 3 day hospitalization in August 2012, there is no indication of incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Although the Veteran was hospitalized in August 2012, there is no evidence in the record that the Veteran had ever required bed rest, as prescribed by a physician, including within the context of that hospitalization.

Additionally, the evidence of record is against a finding that the Veteran's lumbar spine degenerative arthritis resulted in any neurological abnormality, including, but not limited to, radiculopathy, or bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2013).  The Board notes the Veteran reported radiating pain, paresthesia, and erectile dysfunction during his May 2010 VA examination.  However, no neurological diagnoses were rendered during that examination, and a review of the entire record shows no indication of complaints of paresthesia or erectile dysfunction.  Additionally, the Board notes that the April 2013 addendum opinion attributed the Veteran's decreased reflexes, muscle strength, and sensory deficits to comorbid conditions and not to his lumbar spine disability.

While the Board has considered the Veteran's reports of neurological symptoms at his May 2010 examination, the Board finds the clinical findings noted above are of greater probative value as they were based on a thorough, objective examination of the Veteran.  Thus, the Board finds that the evidence of record does not demonstrate objective neurological impairment associated with the service-connected lumbar spine degenerative arthritis, and a separate evaluation based on neurological impairment is not warranted.

With respect to a rating under Diagnostic Code 5003, the lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45 (2013).  Diagnostic Code 5003 allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  A 10 percent rating is permitted where there is X-ray evidence of arthritis of 2 or more major joints or 2 or more minor joint groups.  The lumbar spine may only be rated as one major joint, and the Veteran is only service-connected for the osteoarthritis of his lumbar spine.  Accordingly, the evidence does not support a compensable rating for the service-connected Veteran's lumbar spine degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's limitation of flexion to 60 degrees and extension to 20 degrees is contemplated by his 40 percent rating, and the Veteran's complaints of pain, aching, and stiffness are specifically contemplated in the general rating formula.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).

With respect to the second Thun element, the evidence indicates that the Veteran's lumbar spine degenerative arthritis resulted in a single hospitalization in August 2012, and the Veteran reported that he stopped working in 2011 due to problems with pain and reduced mobility in his back.  In his February 2013 VA examination, the Veteran reported he stopped working because he had pneumonia and could not walk very far.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran's former employer noted that the Veteran was placed on an account that allowed him to sit for the majority of his shift, but did not indicate how much the Veteran's lumbar spine disability interfered with his employment.  Thus, it is unclear to what extent the Veteran's disability interfered with his employment.  Nevertheless, the uncertain absence from work and single hospitalization does not rise to the level of marked interference with employment and frequent hospitalizations.  As the Veteran's disability picture was not exceptional or unusual and governing norms are absent, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2013).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, Rating Boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2013).

Service connection is currently in effect for degenerative arthritis of the lumbar spine, rated as 40 percent disabling; thus, the schedular requirements for a TDIU are not met.  Thus, the question is whether the Veteran is entitled to a referral for consideration of an extraschedular TDIU.

In October 2012, VA received the Veteran's claim of entitlement to a TDIU.  He reported completing four years of high school education, and receiving training from 1972 to 1975 for auto mechanic work.  The Veteran contended that his injured back prevented him from securing or following any substantially gainful occupation.  In a corresponding record, the Veteran's former employer, Per Mar Security Services, indicated that the Veteran was placed on an account where he was able to sit for the majority of his shifts, but that he stated he needed to quit due to medical issues.

As noted above, the May 2010 VA examiner found that the Veteran's degenerative arthritis of the lumbar spine had significant effects on his usual occupational activities in the form of decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, pain, and decreased strength in his lower extremity.  However, in a February 2013 general VA examination report, the examiner opined that the Veteran's disability while limiting, does not preclude him from all types of gainful employment.  The examiner explained that the Veteran is capable of employment at a light demand level and would be best suited to mostly sedentary positions.  The record does not indicate the Veteran's lumbar spine disability has increased in severity since the date of this examination.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant referral.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the Board finds that none of the VA examiners has described total occupational impairment.

The Board notes the Veteran's October 2012 assertion that his lumbar spine disability rendered him unemployable.  However, in an August 2012 statement, the Veteran's representative reported that several non-service-connected disabilities in addition to the lumbar spine disability prevented the Veteran from obtaining gainful employment, including bilateral leg, knee, and foot disabilities, as well as mental disabilities stemming from his lumbar spine disability.  Additionally, in his February 2013 VA examination, the Veteran reported he stopped working because he had pneumonia and could not walk very far.  These latter statements clearly indicate that the Veteran's lumbar spine disability alone is not responsible for the Veteran being unable to secure or follow a substantially gainful occupation.

Thus, the objective evidence simply does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely because of his service-connected disability.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability and thus referral of the TDIU claim to the Director of Compensation and Pension services for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b) (2013).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability evaluation greater than 40 percent for lumbar spine degenerative arthritis is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


